In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Orange County (Bivona, J.), entered July 5, 1996, which found him to be in willful violation of an order of support of the same court, dated September 1, 1995, and committed him to the Orange County Jail for a period of 60 days.
Ordered that the order is affirmed, without costs or disbursements.
The proof before the Family Court of the father’s failure to *541pay court-ordered child support constituted prima facie evidence of a willful violation of the support order (see, Family Ct Act § 454 [3] [a]). The burden of going forward then shifted to the father to offer competent, credible evidence of his inability to comply with the order (see, Matter of Powers v Powers, 86 NY2d 63). The father, however, failed to present any credible proof that he was financially unable to make the required payments.
The father’s remaining contention is without merit.
Thompson, J. P., Joy, Goldstein and Luciano, JJ., concur.